10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

HON. THOMAS S. ZlLLY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, )
)
Plaintiff, ) NO. CR13-156 TSZ
)
v. ) ORDER GRANT[NG
) DEFENDANT’S MOTION FOR
JOSEPH DANIEL SCOTT, ) A SUBSTANCE ABUSE EVALUATION
)
Defendant. )
l

 

This matter having come before the Court upon the defendant’s unopposed motion, docket
no. 114, for an order directing the United States Probation Oftice to conduct, or to arrange for, an
evaluation at which the defendant’s use of opioids and other illegal substances can be assessed, the
court having reviewed the motion and the declaration submitted in support of the motion, and the
court noting that the government does not oppose the motion, the court has concluded that it has
authority to grant the relief requested and that the motion is meritorious and should be granted
Accordingly, it is hereby

ORDERED that the United States Probation Oftice shall conduct a substance abuse evaluation
of the defendant, or in the alternative the United States Probation Oftice shall arrange for such an
evaluation to be conducted by a qualified substance abuse counselor or treatment program; it is
further

ORDERED that staff at the Sea-Tac Federal Detention Center shall permit United States

Probation Ofticer lennifer Van Flandern, or such other substance abuse counselor or treatment

ORDER GRANTING DEFENDANT’S MOTION FOR LawOfiices ofA]len R.Bentley

l l ll Thii'd Avenue, Suite 222()
A sUBsTANCE ABUSE EvALUATIoN _ 1 Sml& WA 981 01_3207

(206) 343-9391

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

provider as Ms. Van Flandern or her agency shall engage, to enter the Federal Detention Center for

purposes of conducting a substance abuse evaluation of loseph Daniel Scott, Reg. No_ 44049~086; it

is further

ORDERED that a Written report on the evaluation shall be provided to counsel for the parties

in this matter; and it is further

ORDERED that the evaluation directed by this order shall be conducted Without unreasonable

delay.

DONE this llth day of October, 2013.

WS§;~M*)

 

Thomas S. Zilly
United States District Judge

Presented by:

/s/ Allen R. Bentlei/

ALLEN R. BENTLEY

WSBA No. 12275

Law Ot`t`ices of Allen R. Bentley
1111 Third Avenue

Seattle, WA 98101

Telephone: (206) 343-9391

Fax: (206) 682-3746

Email: abentley@concentric.net

Attomey for Defendant Joseph Daniel Scott

ORDER GRANTING DEFENDANT’S MOTION FOR
A SUBSTANCE ABUSE EVALUATION - 2

Law OHices ofAllen R. Bcntlcy
l l 1 l ThirdA\/enue, Suite 2220
Seattle, WA 98101-3207
(206) 343-9391

 

